IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45233

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 345
                                                )
       Plaintiff-Respondent,                    )   Filed: February 5, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
RICARDO ANGEL RODRIGUEZ,                        )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John Thomas Mitchell, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum period of
       confinement of three years, for receiving stolen vehicle, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge; HUSKEY, Judge
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM.
       Ricardo Angel Rodriguez was initially charged with grand theft by possession of a stolen
vehicle, Idaho Code § 18-2403(4) -2407(1)(b), and with a persistent violator enhancement.
Pursuant to a plea agreement, Rodriguez pleaded guilty to one felony count of receiving a stolen
vehicle, in violation of I.C. § 49-228, and the State dismissed the persistent violator enhancement
and a misdemeanor charge. Rodriguez was sentenced to a unified term of five years, with three




                                                1
years determinate, and the district court retained jurisdiction. Rodriguez timely appealed, 1
asserting the district court abused its discretion in imposing an excessive sentence.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Therefore, Rodriguez’s judgment of conviction and sentence is affirmed.




1
        Pursuant to the plea agreement, Rodriguez agreed to “waive appeal as of right as to
conviction.” It is not entirely clear if that includes an appeal challenging the length of his
sentence. However, as both Rodriguez and the State address the claim on the merits, this Court
will as well.
                                                     2